DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to the Request for Continued Examination filed on 02/15/2022.  
Claims 1-20 are pending in the case.  
Claims have been cancelled or added.  
Claims 1, 8 and 14 are independent claims.

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/15/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan et al. (US 2017/0293951 A1, published 10/12/2017, hereinafter “Nolan”) in view of Amrit et al. (“Identifying child abuse through text mining and machine learning”, available 07/05/2017, hereinafter “Amrit”), further in view of Dennett et al. (US 2017/0278132 A1, published 09/28/2017, hereinafter “Dennett”), further in view of Elworthy (US 2018/0359280 A1, published 12/13/2018, hereinafter “Elworthy”) and further in view of Rose (US 2015/0193389 A1, published 07/09/2015, hereinafter “Rose”).

Note: A copy of the Amrit reference has been filed by Applicant with an IDS on 05/24/2021.

Independent Claims 1, 8 and 14:
Nolan discloses an apparatus, non-transitory computer-readable media and method (Nolan: Fig. 12, ¶ [0161]-[0163]) comprising:
a display screen (Nolan: Fig. 6, ¶ [0116].); 
a special purpose computer electrically connected to the display screen (Nolan: Figs. 6 and 12, ¶ [0116], [0161]-[0163].); 
a large capacity data storage facility with a machine learning training data set (Nolan: Figs. 6 and 12, ¶ [0116], [0160]-[0163].); 
a machine learning model built with the machine learning training data set (The model is built using the training database, Nolan: ¶ [0116].); 
a machine learning algorithm programmed to operate on the special purpose computer and to interface with the machine learning model to convert a textual entry into the machine learning confidence score (Before processing the invoice with the model 215, the invoice is pre-processed by tokenizing the invoice data into word and sentence fragments and then transforming the words into a lemmatized form, Nolan: Figs. 7 and 8, abstract, ¶ [0117]-[0119].  The pre-processed invoice (that produces the ; 
a user interface display algorithm programmed to operate on the special purpose computer and display an indication of the machine learning confidence score on the display screen (The scoring data is output to the monitor, Nolan: Figs. 6 and 12, ¶ [0116], [0161]-[0163].); 
a user interface input module operating on the special purpose computer to accept user input and to add the user input to the machine learning training data set (The scoring data is output to the repository interface 203, Nolan: Fig. 6, ¶ [0116].  The data in repository interface 203 is curated by expert users 208 who filter data to be fed into the training database 205, Nolan: fig. 6, ¶ [0117].).
Nolan does not appear to expressly teach an apparatus, medium and method wherein: 
the indication is a variable icon that varies a count of icon elements on the variable icon depending on a magnitude of the machine learning confidence score, and 
the variable icon displays a thumb icon when selected.
However, Amrit teaches an apparatus, medium and method wherein the indication is a variable indicator that varies depending on a magnitude of the machine learning confidence score (Amrit teaches that the predicted risk is visualized by the bar illustrated in Fig. C8 (“Fig. C8 shows an example visual output for a single child’s file.  

    PNG
    media_image1.png
    99
    247
    media_image1.png
    Greyscale

Fig. C8 of Amrit (zoomed and cropped into the top left portion).

Amrit further teaches that a contribution of a feature can be removed from the score of the predicted risk (“Next, the top 20 features influencing the predicted risk are listed, with the direction of influence.  We can interpret this as the contribution of the features to the outcome.  So, if this particular feature is removed, its contribution to the score, e.g. towards ZSL, should also be removed.”, Amrit: Appendix C)
Since the bar visualization is the only representation of the score, it is logical to conclude that when the score is modified by the removal of the feature, that the bar visualization is the thing that is being modified.  Otherwise, if the bar visualization does not vary, the bar would be indicating an inaccurate score which would be pointless and illogical.).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus of Nolan wherein the indication is a variable indicator that varies depending on a magnitude of the machine learning confidence score, as taught by Amrit.
One would have been motivated to make such a combination in order to provide a more effective visual indicator of the confidence score (Amrit: Fig. C8, page 417 Appendix C).
wherein:
the variable indicator is a variable icon,
the varying comprises varying a count of icon elements on the variable icon, and
the variable icon displays a thumb icon when selected.
However, Dennett teaches an apparatus, medium and method wherein the variable indicator is a variable icon and the varying comprises varying a count of icon elements on the variable icon (The magnitude of the score can be represented by a dim light bulb 760a or a bright light bulb 760c (variable icon), Dennett: Fig. 7, ¶ [0118].  As illustrated in Fig. 7, the dim light bulb 760a comprises a first number of rays (items) and the bright light bulb 760c comprises a second number of rays (items).).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Nola in view of Amrit wherein the variable indicator is a variable icon and the varying comprises varying a count of icon elements on the variable icon, as taught by Dennett.
One would have been motivated to make such a combination in order to provide a more effective visual indicator of the generated score (Dennett: Fig. 7, ¶ [0118].).
However, Elworthy teaches an apparatus, medium and method wherein the user can provide score feedback via control elements associated with a variable score indicator (Elworthy: ¶ [0041].).
wherein the user can provide score feedback via control elements associated with a variable score indicator, as taught by Elworthy.
One would have been motivated to make such a combination to validate the accuracy of the automatically determined score in order to inform future scoring operations (Elworthy: ¶ [0041], [0047].).
In implementing the feedback feature of Elworthy into to invention of Nola in view of Dennett and further in view of Amrit, the feedback associated with the variable score indicator (as taught by Elworthy) would be applied to the variable icon since the variable icon is the variable score indicator in the invention of Nola in view of Dennett and further in view of Amrit.
Nola in view of Dennett, further in view of Amrit and further in view of Elworthy does not appear to expressly teach an apparatus, medium and method wherein the feedback control elements comprise a thumb icon and is displayed when the variable icon is selected.
However, Rose teaches an apparatus, medium and method wherein the feedback control elements comprise a thumb icon and is displayed when the object associated with the feedback control elements is selected (Rose: ¶ [0042].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the apparatus, medium and method of Nola in view of Dennett, further in view of Amrit and further in view of wherein the feedback control elements comprise a thumb icon and is displayed when the object associated with the feedback control elements is selected, as taught by Rose.
One would have been motivated to make such a combination in order to provide a more effective means for presenting the feedback control elements (Rose: ¶ [0042].).
In implementing the thumb feedback feature of Rose into the invention of Nola in view of Dennett, further in view of Amrit and further in view of Elworthy, the object that is associated with the feedback control elements (as taught by Rose) would correspond to the variable score indicator/variable icon since the variable score indicator is the object that is associated with the feedback control elements in the invention of Nola in view of Dennett, further in view of Amrit and further in view of Elworthy.  Accordingly, in combination Nola in view of Dennett, further in view of Amrit, further in view of Elworthy and further in view of Rose teaches an apparatus, medium and method the variable icon displays a thumb icon when selected.

Claims 2, 9, 15:
	The rejection of claims 1, 8 and 14 are incorporated.  Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose further teaches an apparatus, medium and method wherein the variable icon is a lightbulb icon (Dennett: Fig. 7, ¶ [0118].).

Claims 3, 10 and 16:
	The rejection of claims 2, 8 and 15 are incorporated.  Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose further teaches an apparatus, medium and method wherein the icon elements are rays (Dennett: Fig. 7, ¶ [0118].).

Claims 4, 11 and 17:
	The rejection of claims 3, 10 and 16 are incorporated.  Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose further teaches an apparatus, medium and method wherein the user interface display algorithm is programmed to display three rays off of the lightbulb icon based on one range of the machine learning confidence score, and one ray off of the lightbulb icon based on a second range of the machine learning confidence score (The dim/bright lightbulb can be displayed based on a range of the score, Dennett: Fig. 7, ¶ [0110], [0111], [0118].  The score can be a machine learning confidence score, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019]; Amrit: Fig. C8, page 417 Appendix C.  The dim lightbulb includes at least one ray coming off the lightbulb and the bright lightbulb comprises at least 3 rays coming off the lightbulb, Dennett: Fig. 7, ¶ [0118].  Although the claims do not explicitly require that there only be one ray displayed for the first range or only three rays displayed in the second range, such a limitation would have been obvious in view of Dennett.  In paragraph [0119] of Dennett, it is taught that more categories can be indicated by the icon.  Accordingly, there would be additional dimness levels for the lightbulb which would correspond to a different number of rays.  It would have been 

Claims 5, 12 and 18:
	The rejection of claims 1, 8 and 14 are incorporated.  Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose further teaches an apparatus, medium and method wherein the count of the icon elements is at least three (The lightbulb can have at least three rays, Dennett: Fig. 7, ¶ [0118].).

Claims 6, 13 and 19:
	The rejection of claims 1, 9 and 14 are incorporated.  Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose further teaches an apparatus, medium and method wherein the textual entry is a portion of an invoice (Nolan: abstract, Fig. 6, ¶ [0116].).

Claim 7:
	The rejection of claim 1 is incorporated.  Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose further teaches an apparatus wherein: 
a natural language processing algorithm programmed to operate on the special purpose computer and to interface with the user interface display algorithm to convert the textual entry into a table of word stems (Before processing the invoice with the model 215, the invoice is pre-processed by ; and 
the machine learning algorithm is programmed to operate on the special purpose computer and to interfaces with the natural language processing algorithm to convert the table of the word stems into the machine learning confidence score using the machine learning model (The pre-processed invoice (that produces the lemmatized words) are sent to the machine learning model 215 for scoring, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019].  The model is trained using the training database, Nolan: ¶ [0116].).

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy, further in view of Rose and further in view of Liu et al. (US 2019/0325212 A1, effective filed on 04/20/2018, hereinafter “Liu”).

Claim 20:
	The rejection of claim 14 is incorporated.  Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose further teaches a medium further programmed to: 
parse a narrative section of an invoice into a table of words (The meaningful fragments of a billing entry narrative is parsed out and tokenized into word and sentence fragments, Nolan: ¶ [0047], [0119].  Examiner takes Official Notice that it is well known, routine and conventional to utilize a table to store data such as words.  One would have been motivated to use the table in order to provide an effective data structure for storing and retrieving the corresponding data (words).); 
convert the words in the table into stems (The tokenized words are transformed into a lemmatized form, Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019], [0119].  Examiner considers lemmatization to be equivalent to stemming.); 
look up each stem in the machine learning model (Nolan: ¶ [0120]);
place a weight for the stem, as found in the machine learning model, in a list of words (Amrit: Fig. C8, page 417 Appendix C).
determine the machine learning confidence score by considering the weights for each word in the list of words (Nolan: Figs. 7 and 8, abstract, ¶ [0017]-[0019]).
Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose does not appear to expressly teach a medium wherein: 
considering the weights for each word comprises averaging the weights for each word; and
the list of words is the table of words.
However, Liu teaches a medium wherein: 
considering the weights for each word comprises averaging the weights for each word (Liu: Table 1, ¶ [0026], [0030]-[0032].);
the list of words is the table of words (A list of words can be formatted as a table, Liu: Table 1, ¶ [0026]-[0029].).
Accordingly, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the medium of Nolan in view of Amrit, further in view of Dennett, further in view of Elworthy and further in view of Rose wherein: 
considering the weights for each word comprises averaging the weights for each word; and
the list of words is the table of words, as taught by Liu.
One would have been motivated to make such a combination in order to provide a more effective means for determining the confidence score associated with textual data processed via a term frequency-inverse document frequency algorithm (Liu: ¶ [0030]-[0032]; Nolan: ¶ [0120].).

Response to Arguments
	Applicant repeats arguments in regards to analogous art and lack of motivation to combine the cited references (Remarks: pages 8-10) that have already been addressed 

	Applicant’s remaining prior art arguments are moot in view of the new grounds of rejection presented above.

Conclusion
Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the 

The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL RODRIGUEZ whose telephone number is (571)272-3633. The examiner can normally be reached Monday-Friday 5:30 am - 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William L Bashore can be reached on 5712724088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/DANIEL RODRIGUEZ/Primary Examiner, Art Unit 2175